ORDER

Larry J. Moore appeals a district court order dismissing his civil rights action filed under 42 U.S.C. § 1983. The case has been referred to a panel of the court pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Seeking monetary relief, Moore sued a Nashville police officer, the Nashville police department, and the city of Nashville, alleging that the officer had used excessive *415force against him at the time of an arrest. The district court noted that Moore had filed four previous suits raising the same claims against the same defendants, at least one of which had been dismissed on the merits, and the court dismissed the complaint as barred by the doctrine of res judicata. Moore has filed a timely appeal.
Upon review, we conclude that Moore has waived review of the district court’s dismissal of his complaint. In his brief on appeal, Moore does not challenge the court’s conclusion that his complaint is barred by the doctrine of res judicata. Consequently, he has waived any challenge to the district court’s decision. Kocsis v. Multi-Care Mgmt., Inc., 97 F.3d 876, 881 (6th Cir.1996).
Accordingly, this court affirms the district court’s judgment. Rule 34(j)(2)(C), Rules of the Sixth Circuit.